Citation Nr: 0300043	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability, currently diagnosed as 
arthritis of the knees.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
psychiatric disability, to include depression. 

(The issues of de novo adjudication of entitlement to 
service connection for bilateral knee disability, and for 
a psychiatric disability, as well as entitlement to an 
increased rating for service-connected sinus condition 
with allergic rhinitis, currently evaluated as 30 percent 
disabling, will be the subject of a later decision of the 
Board of Veterans' Appeals (Board).   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board is undertaking additional development on the 
issues of de novo adjudication of entitlement to service 
connection for bilateral knee disability, and for a 
psychiatric disability, as well as entitlement to an 
increased rating for sinusitis with allergic rhinitis, 
currently evaluated as 30 percent disabling, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. 19.9(a)(2)) (2002)  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
20.903. (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

The Board also notes that on January 19, 2000, the RO 
issued the veteran a statement of the case on the issue of 
whether new and material evidence had been received to 
reopen a claim for service connection for arthritis of the 
knees.  The RO received the veteran's substantive appeal 
on March 28, 2000.  This is accepted as timely pursuant to 
the provision of 38 C.F.R. § 20.305 (2002).  There is no 
postmark of record.  As calculated excluding Saturday and 
Sunday, five days prior to March 28, 2000 was March 21, 
2000.  As the first date of the 60 day period to file the 
substantive appeal is excluded, the substantive appeal was 
required to have been received on March 20, 2000.  With 
resolution of any doubt in the veteran's favor, the appeal 
is accepted as timely. 

In addition to the issue listed above, the Board notes 
that the veteran had perfected appeals on the issues of 
entitlement to service connection for a bilateral shoulder 
disorder and entitlement to service connection for a 
genitourinary disorder, claimed as urinary frequency.  In 
a June 2000 rating decision, the RO granted service 
connection for chronic myofascial strain of the trapezius 
and rhomboid musculature with radiating arthralgias of the 
shoulder and assigned a 10 percent evaluation effective 
July 8, 1994, and a 20 percent evaluation, effective 
February 26, 1997.  In an August 2002 rating decision, the 
RO granted service connection for status-post 
transurethral resection of the bladder neck with 
obstructive uropathy and assigned a 20 percent evaluation, 
effective June 20, 2000.  In view of the foregoing, these 
issues have been resolved and are not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

Finally, in a substantive appeal, received by the RO in 
March 2000, the veteran appears to raise the issues of 
entitlement to service connection for bilateral hearing 
loss, entitlement to an increased evaluation for left 
inguinal hernia repair, currently evaluated as 10 percent 
disabling, and entitlement to an increased (compensable) 
evaluation for cholecystectomy.  As these issues have not 
been developed for appellate review, they are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his new and material evidence claims, and 
has obtained and fully developed all evidence necessary 
for the equitable disposition of the claims.

2.  In an untimely appealed July 1995 rating decision, the 
RO denied a reopened claim of entitlement to service 
connection for arthritis of the knees.  

3.  In an unappealed April 1998 rating decision, the RO 
denied the veteran's claim for service connection for 
depression. 

4.  The evidence received since the RO's July 1995 
decision which denied a reopened claim of entitlement to 
service connection for arthritis of the knees, is not 
cumulative or redundant and is, in conjunction with other 
evidence previously of record, so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim for service connection for arthritis of the knees.

5.  The evidence received since the RO's April 1998 denial 
of service connection for depression is not cumulative or 
redundant and is, in conjunction with other evidence of 
record, so significant that it must be considered to 
fairly decide the merits of the veteran's claim for 
service connection for depression.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1998 rating decision 
is not new and material, and the claim for service 
connection for bilateral knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

2.  Evidence received since the April 1998 rating decision 
which denied service connection for depression is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126).  VA has a duty to 
notify a claimant of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  VA also has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do 
apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C. 
§ 5108.  The Court further held that a person attempting 
to reopen a claim is a claimant under chapter 51 of Title 
38, U.S. Code, and 38 C.F.R. § 3.159(b) applies to claims 
for benefits governed by 38 C.F.R. Part 3, which includes 
claims to reopen.  Therefore, the provisions of the VCAA 
are accordingly, applicable to the veteran's claims.  
VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), which were effective 
August 29, 1001.  VA stated that, except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  Further, in this regard, it is noted that 
the veteran's request to reopen the claim for service 
connection for depression was received before August 29, 
2001.  As such, these regulations, as in effect prior to 
August 29, 2001, are applicable to this appeal.

With respect to notice, VA letters to the veteran, to 
specifically include as dated in February 2001, rating 
decisions, statements of the case, and supplemental 
statements of the case, informed the appellant of the 
evidence necessary to reopen his claim for service 
connection for arthritis of the knees and depression, as 
well as VA development activity.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
VA benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.

The veteran has not identified any additional outstanding 
records relevant to either new and material evidence 
claim.  Further, as indicated in the decision below, the 
Board has determined that new and material evidence has 
been received in order to reopen the veteran's claim for 
service connection for depression.  Further development 
and expending of VA's resources in this regard is not 
warranted.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider 
the claims.  See Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).


Laws and Regulations

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1103 (2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Arthritis of the knees

By a rating decision in July 1994, the RO denied service 
connection for disability of the knees.  No appeal was 
taken from that determination.  The veteran again filed a 
claim for service connection for bilateral knee disability 
with the RO in Muskogee, Oklahoma in May 1995.  In a July 
1995 rating decision, the RO again denied entitlement to 
service connection for a bilateral knee disability.  No 
appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  
In March 1997, the veteran filed a statement with the RO 
indicating that he desired to reopen his claim for service 
connection for a bilateral knee disability.  Thereafter, 
in the March 1998 rating decision on appeal, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service 
connection for a bilateral knee disability, currently 
diagnosed as arthritis of the knees.  In making the 
determination, the RO concluded that the veteran had not 
submitted medical evidence indicating that his currently 
diagnosed arthritis of the knees was incurred in or 
aggravated by service.  

Evidence that was of record at the time of the RO's July 
1995 rating decision included the veteran's service 
medical record.  In July 1986, the veteran complained of 
right knee pain with running for the previous four weeks, 
which was not severe.  He related that he had not had any 
previous trouble with his knees.  At that time, an 
examination of the right knee was normal.  An assessment 
of irritated joint secondary to running was recorded.  He 
was prescribed aspirin and was instructed not to run for 
two weeks.  A July 1993 examination for retirement report 
reflects that the veteran's lower extremities were 
"normal." In the Summary of Defects and Diagnoses section 
of the report, it was noted that the veteran had arthritis 
of the knees.  A Report of Medical History, dated in July 
1993, reflects that the veteran denied having swollen or 
painful joints or a "trick" or locked knee.  The veteran 
indicated that he had had arthritis, rheumatism, or 
bursitis.  It was noted by the examining physician that 
the veteran had "bilateral shoulder arthritis, which was 
less in the knees."  

Evidence also of record at the time of the RO's July 1995 
rating decision included a VA examination report 
reflecting that when examined by VA in June 1994, a 
diagnosis of intermittently symptomatic knees without 
objective changes, with X-ray changes to be ruled out, was 
recorded.  When examined by the same VA examiner in May 
1995, a diagnosis of intermittently symptomatic knees by 
history was recorded.  After a review of the veteran's 
service medical records and an examination of the veteran 
in May 1995, the VA examiner opined that the veteran had 
complained of arthritis type symptoms of the knee prior to 
his discharge from service, which was noted on his July 
1993 retirement examination.  The VA examiner further 
noted that X-rays of the knees did not show changes of 
arthritis and that the veteran did not clinically exhibit 
objective changes in the knees, although they were 
subjectively intermittently symptomatic.  Therefore, it 
was the opinion of the VA examiner in May 1995 that the 
veteran's knees were symptomatic prior to his discharge 
and that they have continued to be intermittently 
symptomatic since that time.  The examiner indicated that 
it was not known whether the veteran's symptoms were 
compensable according to the rating criteria.  In weighing 
the evidence then of record, the RO held in July 1995 that 
the right knee findings in service had been acute and 
transitory and resolved without residual disability, and 
that a current left knee disability had not been 
demonstrated.

Subsequent VA outpatient reports, dating from 1995-1997, 
reflect that the veteran continued to complain of 
bilateral knee pain and that a diagnosis of degenerative 
joint disease of the knees was ultimately recorded.  The 
evidence establishing a current diagnosis of bilateral 
knee disability is new and addresses what was deficient at 
the time of the July 1995 rating decision, the presence of 
current disability of the knees.

Therefore, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for arthritis of the 
knees.

Psychiatric disorder, to include depression

The veteran filed a claim for depression with the RO in 
Muskogee, Oklahoma in December 1997.  In an April 1998 
rating decision, the RO initially denied entitlement to 
service connection for depression.  No appeal was taken 
from that determination.  As such, it is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  The April 
1998 RO rating decision essentially denied the veteran's 
claim on the basis that there was no medical evidence 
establishing an etiological relationship between 
depression and the appellant's military service. 

At the time of the RO's initial denial of entitlement to 
service connection for depression in April 1998 were the 
veteran's service medical records, which are entirely 
negative for any clinical evidence of any psychiatric 
disability.  In this regard, a July 1993 examination for 
retirement report reflects that the veteran was found to 
have been psychiatrically "normal."  

Also of record at the time of the RO's April 1998 denial 
were VA and private medical treatment reports, dating from 
1994 to 1997, reflecting that when the veteran was seen in 
the VA outpatient clinic in 1994, he complained of his 
spouse having an affair.  At that time, a diagnosis of 
adjustment disorder with mixed emotional features was 
recorded.  These reports also contain diagnoses of 
depression, alcohol abuse in partial remission and mood 
disorder secondary to alcohol abuse, stabilized.  However, 
these reports do not contain any medical opinion 
reflecting an etiological relationship between any of the 
aforementioned diagnoses and the veteran's military 
service. 

Evidence added to the record since the April 1998 rating 
decision includes a private medical report, submitted by 
J.I., M.D., dated in November 2000, reflecting that the 
veteran gave a history of being forced into retirement by 
the United States Army.  The examining physician concluded 
that the veteran had major depression which was the result 
of the manner in which the appellant was discharged from 
service.  After reviewing the record, the Board is of the 
opinion that new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for depression.

In April 1998, the RO denied the veteran's claim on the 
basis that there was no medical evidence of any 
etiological relationship between the veteran's depression 
and his military service.  Recently added to the record is 
the November 2000 private treatment report, which reflects 
evidence of such a relationship.  

The Board believes that this evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  Therefore, the veteran's 
claim of entitlement to service connection for depression 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In short, for the reasons and bases expressed above, the 
Board has concluded that  additional evidence which has 
been recently submitted is new and material.  Accordingly, 
the veteran's claim of entitlement to service connection 
for depression is reopened.


ORDER

New and material evidence having been received, the claim 
for service connection for a bilateral knee disability, 
currently diagnosed as arthritis of the knees, is 
reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim 
of entitlement to service connection for depression is 
reopened.  To that extent only, the appeal is granted.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

